*365The opinion of the Court was drawn up by
Shtsplet J.
The case finds that Jonathan Reed was able to support himself without a wife and children, but he had a wife and children in his dwelling, and under his care and protection although not mentioned, in the notice to the defendants.
' The defendants contend, that Reed was not a pauper or liable to be removed as such.
The cases of Green v. Buckfield, 3 Greenl. 136, and Hallowell v. Saco, 5 Greenl. 143, decide, that when supplies are properly furnished to any member of a family thus situated, with whose support the head of it is chargeable, he thereby becomes a pauper, and may be dealt with as such. The case of Bangor v. Deer Isle, 1 Greenl. 329, authorized the instructions so far as related to the amount to be recovered.

Judgment on the verdict.